Filed 12/13/22 P. v. Ramirez CA2/4
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,                                                    B315047

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. PA095073
           v.

 OSCAR RAMIREZ,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, David Walgren, Judge. Vacated in part,
affirmed in part with modifications.
      Larenda R. Delaini, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.
                          INTRODUCTION
       Defendant Oscar Ramirez pled no contest to receiving a
stolen vehicle. (Pen. Code, § 496d.1) At a restitution hearing, the
owner of the vehicle testified that two toolboxes had been
removed from his truck between the time it was stolen and when
it was returned. The trial court ordered Ramirez to pay the
victim $400 in restitution as the value of the toolboxes.
       Ramirez appeals, asserting that there is no evidence
connecting him to the theft of the toolboxes, as opposed to simply
possessing the stolen vehicle. We agree, and therefore strike the
restitution order from the judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
       The People filed a complaint charging Ramirez with five
felonies: one count of receiving a stolen vehicle (§ 496d, count 1);
and four counts relating to stolen U.S. Treasury checks (§§ 496,
subd. (a), 475, subd. (a), counts 2 through 5). The complaint
alleged the crimes occurred on or about May 25, 2020.
       Ramirez pled no contest to counts 1 and 2. Ramirez agreed
to pay restitution on all counts, and agreed that the value of the
property in each count exceeded $950. The court sentenced
Ramirez to 16 months in county jail and ordered him to make
restitution to the victims of his crimes in an amount to be set at a
hearing. Ramirez waived his appearance at the restitution
hearing.
       At the restitution hearing, victim Jesus D.2 testified that he
discovered his pickup truck was missing on May 5, 2020. In the


1     All further statutory references are to the Penal Code
unless otherwise indicated.
2     We omit Jesus’s last name to protect his privacy interests.
(See Cal. Rules of Court, rule 8.90(b)(4).)



                                 2
pickup truck were two toolboxes that Jesus used for his work as a
carpenter. When the truck was returned to Jesus, the toolboxes
were not in it. Jesus testified that the value of the stolen
toolboxes was between $350 and $450. Jesus paid between $700
and $900 to have new toolboxes installed to replace the stolen
ones. No additional evidence was presented at the restitution
hearing.
       Defense counsel argued that the truck was stolen around
May 5, 2020, but Ramirez was not found to be in possession of the
truck until May 25, 2020. Defense counsel asserted there was
not a “sufficient legal nexus between” the crime for which
Ramirez pled no contest—receiving the stolen vehicle—and “this
victim’s losses for the two boxes.”
       The court disagreed, stating, “I do think there is a
sufficient nexus. I think it is very analogous to damage to the
truck. It was damaged. Things were missing that used to be
there.” The court ordered Ramirez to pay $400 in legal
restitution.
       Ramirez timely appealed.
                           DISCUSSION
       Ramirez asserts the trial court erred in ordering him to pay
restitution for the missing toolboxes because Ramirez “was
convicted of receiving a stolen truck, not taking and driving the
truck or stealing any of its contents.”3 The Attorney General
asserts that the trial court was within its discretion to order
restitution based on the evidence. We agree with Ramirez that


3      Ramirez asserts that the toolboxes “were taken from a
stolen truck that [Ramirez] later received.” In fact, there is no
evidence suggesting whether the toolboxes were removed before
or after Ramirez came to possess the truck.



                                 3
the People failed to meet their burden to show that Ramirez
caused Jesus’s losses.
        The California Constitution expresses “the unequivocal
intention of the People of the State of California that all persons
who suffer losses as a result of criminal activity shall have the
right to seek and secure restitution from the persons convicted of
the crimes causing the losses they suffer.” (Cal. Const., art. I,
§ 28, subd. (b)(13)(A).) “Restitution shall be ordered from the
convicted wrongdoer in every case, regardless of the sentence or
disposition imposed, in which a crime victim suffers a loss.” (Cal.
Const., art. I, § 28, subd. (b)(13)(B).)
        “Section 1202.4 implements this constitutional mandate.”
(People v. Foalima (2015) 239 Cal.App.4th 1376, 1395 (Foalima).)
That section states, in part, that “in every case in which a victim
has suffered economic loss as a result of the defendant’s conduct,
the court shall require that the defendant make restitution to the
victim . . . .” (§ 1202.4, subd. (f).) “To the extent possible, the
restitution order . . . shall be of a dollar amount that is sufficient
to fully reimburse the victim or victims for every determined
economic loss incurred as the result of the defendant’s criminal
conduct, including, but not limited to, [f]ull or partial payment for
the value of stolen or damaged property.” (§ 1202.4, subd.
(f)(3)(A).)
        “The standard of proof at a restitution hearing is
preponderance of the evidence.” (People v. Holmberg (2011) 195
Cal.App.4th 1310, 1319 (Holmberg).) “Generally speaking,
restitution awards are vested in the trial court’s discretion and
will be disturbed on appeal only when the appellant has shown
an abuse of discretion.” (Id., at p. 1320.)




                                  4
       Ramirez asserts that the People failed to prove that Jesus’s
losses were “the result of [Ramirez’s] criminal conduct.”
(§ 1202.4, subd. (f)(3)(A).) California courts use the “substantial
factor” test for analyzing proximate cause under section 1202.4.
(See Foalima, supra, 239 Cal.App.4th at p. 1396.) “‘Under that
standard, a cause in fact is something that is a substantial factor
in bringing about the injury.’” (Ibid.) “[T]here can be more than
one cause of injury and . . . multiple causes can combine to cause
harm.” (Holmberg, supra, 195 Cal.App.4th at p. 1322.)
       Here, the evidence showed that the toolboxes were removed
sometime between when Jesus’s truck left his possession on May
5 and when it was returned to him. Ramirez was convicted of
receiving the stolen truck, but no evidence was presented as to
whether the toolboxes were on the truck when Ramirez received
it.
       Ramirez compares this case to People v. Scroggins (1987)
191 Cal.App.3d 502 (Scroggins), in which four apartments were
burglarized. Scroggins was found with some of the stolen items
and was arrested. He was convicted of receiving stolen property,
and the property in his possession was returned to the owners.
The trial court ordered Scroggins to pay restitution to the owners
of the property that was not recovered.
       The Court of Appeal reversed. It stated, “Scroggins was
never charged with or found to be criminally responsible for the
burglaries. He was charged and convicted of receiving stolen
property, and those items of property were recovered by the
police and presumably returned to the rightful owners.
Nevertheless, the trial court ordered Scroggins to pay restitution
to burglary victims, whose losses were not connected to Scroggins’
crime. The court did not conclude—nor from this record could it




                                5
have—that Scroggins was responsible for these other losses that
it ordered paid.” (Scroggins, supra, 191 Cal.App.3d at p. 506.)
The court continued, “In short, the instant restitution order has
no relationship to the crime for which Scroggins was convicted . .
. .” (Ibid.)
       Ramirez also cites People v. Rivera (1989) 212 Cal.App.3d
1153, in which Rivera was convicted of receiving stolen property
and was ordered to pay restitution for stolen tools that were
never recovered. The Court of Appeal stated, “Here, as in
Scroggins, there was no showing Rivera was responsible for the
losses suffered by the burglary victim (Swett); that property
which was the subject of the stolen property conviction was
returned to her and does not represent a loss suffered by her.”
(Id. at p. 1162.)
       The Attorney General, on the other hand, contends this
case is more like Holmberg, supra, 195 Cal.App.4th 1310, in
which three businesses were burglarized; the stolen items
included computers, USB backup drives, cables, a card scanner,
credit cards, and cash. (195 Cal.App.4th at p. 1314.) Holmberg
was discovered using one of the credit cards and a computer; a
search of his home revealed more of the stolen equipment. He
was convicted by plea of concealing stolen property and using a
stolen credit card. (Id. at p. 1314.) At the restitution hearing,
one business, Stonecrest, presented evidence that its operations
were impacted by the loss of the equipment. The court ordered
Holmberg to pay $18,072 in restitution, and Holmberg appealed.
(Id. at p. 1318.)
       Holmberg argued that “his conduct was not a substantial
factor in causing the victims’ losses because their losses were due
to the burglary or theft and would have occurred without his




                                 6
conduct. He attack[ed] the entire restitution award and
specifically challenge[d] the $10,000 awarded to Stonecrest for
one week’s loss of use.” (Holmberg, supra, 195 Cal.App.4th at p.
1318.) The Court of Appeal rejected this argument, noting that
although the burglary caused the victims’ initial loss, Holmberg
contributed to the businesses’ continued operational loss
attributable to loss of use of their property. The court stated that
Holmberg’s “conduct was a concurrent cause of the victims’ losses
and a substantial factor in depriving them of the use of their
property. There was evidence that [Holmberg] received the
stolen property on the day it was stolen. . . . [Holmberg] admitted
he knew the property was stolen when he possessed it. . . . .
[N]othing prevented [Holmberg] from turning over the known
stolen items to the police. For these reasons, we conclude that
[Holmberg’s] concealing of the stolen property was a concurrent
cause in depriving the victims of the use of their property. It is
significant that [Holmberg] obtained the property the day it was
stolen. Had he contacted law enforcement about the items when
he received them, Stonecrest would not have had to replace them
or incur a one week loss of business and productivity.” (Id. at p.
1322.)
       The Attorney General asserts that, as in Holmberg, just
because Ramirez was “convicted of receiving stolen property does
not absolve him of contributing, even if only in a minor way, to
[Jesus’s] loss of his toolboxes.” This argument would be
persuasive if evidence had been presented that the mere
deprivation of the vehicle caused Jesus to suffer a loss, as the
deprivation of the computer equipment caused losses in
Holmberg. Here, however, no such evidence was presented.
Instead, the only loss alleged was the loss of the toolboxes, and




                                 7
the People presented no evidence connecting Ramirez with that
loss. Thus, the case is more like Scroggins and Rivera, in which
the evidence showed the property had been stolen, but no
evidence connected defendants to the stolen property.
       Because there was no evidence connecting Ramirez to
Jesus’s financial loss, the trial court abused its discretion by
ordering Ramirez to pay restitution for the missing toolboxes.
                           DISPOSITION
       The order directing Ramirez to pay $400 as victim
restitution is vacated, and the judgment is affirmed as modified.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

                           COLLINS, J.

We concur:



MANELLA, P. J.


STONE, J. 




      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                8
9